                 Case 2:20-cr-00219-WBS Document 12 Filed 12/02/20 Page 1 of 3

 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5
   Attorneys for Plaintiff
 6 United States of America

 7                                IN THE UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-219 WBS
10
                                   Plaintiff,             AMENDED STIPULATION AND ORDER TO
11                                                        CONTINUE HEARING AND EXCLUDE TIME
                             v.                           UNDER SPEEDY TRIAL ACT
12
     ASHLEY MARIE AURICH,                                 DATE: December 7, 2020
13                                                        TIME: 9:00 a.m.
                                   Defendant.             COURT: Hon. William B. Shubb
14

15

16          The United States of America, by and through Assistant U.S. Attorney Brian A. Fogerty, and

17 defendant Ashley Marie Aurich, by and through counsel Johnny L. Griffin, III, hereby agree and

18 stipulate as follows:

19          1.       On November 18, 2020, Aurich was charged in a one-count information with falsification

20 of records in a federal investigation, in violation of 18 U.S.C. §§ 1519. ECF No. 1.

21          2.       On November 23, 2020, Aurich appeared for an initial appearance before the Honorable

22 Carolyn K. Delaney, at which hearing Aurich waived indictment by a grand jury, and the Court set the

23 matter for a change of plea hearing before this Court to be held on December 7, 2020. ECF Nos. 6, 7, 9.

24 The court excluded the time between November 23, 2020, and December 7, 2020, from the computation

25 of time in which trial must commence under the Speedy Trial Act, pursuant to Local Code T-4.

26          3.       Prior to the initiation of this case against the defendant, the government produced

27 discovery to Aurich, including recordings and hundreds of pages of documents. The government

28 anticipates producing more discovery material to Aurich.


      AMENDED STIPULATION AND ORDER                       1
30
                 Case 2:20-cr-00219-WBS Document 12 Filed 12/02/20 Page 2 of 3

 1          4.       Counsel for the defendant needs time to investigate the allegations underlying the charges

 2 in the information, examine the evidence, and confer with his clients in order to advise his client

 3 regarding a trial in this case.

 4          5.       Based on the foregoing facts, the parties request that the Court vacate the December 7,

 5 2020, hearing and reset the case for a change of plea hearing to be held on January 19, 2021, at 9:00 a.m.

 6 The parties further agree and request that the Court exclude the time between December 7, 2020, and

 7 January 19, 2021, from the computation of time in which trial must commence under the Speedy Trial

 8 Act, pursuant to Local Code T-4. The parties agree that the interests of justice served by excluding the

 9 time between December 7, 2020, and January 19, 2021, under the Speedy Trial Act, outweigh the best

10 interests of the public and the defendant in a speedy trial. The parties request that the Court adopt the

11 facts set forth herein and order time excluded from December 7, 2020, to and including January 19,

12 2021, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), and Local Code T-4, to allow defense counsel

13 to investigate and prepare for trial.

14
     Dated: November 30, 2020                                 McGREGOR W. SCOTT
15                                                            United States Attorney
16
                                                      By: /s/ BRIAN A. FOGERTY
17                                                        BRIAN A. FOGERTY
                                                          Assistant United States Attorney
18

19
     Dated: November 30, 2020                                 /s/ JOHNNY L. GRIFFIN, III
20                                                            JOHNNY L. GRIFFIN, III
21                                                            Counsel for Defendant
                                                              Ashley Marie Aurich
22

23

24

25

26
27

28


      AMENDED STIPULATION AND ORDER                       2
30
              Case 2:20-cr-00219-WBS Document 12 Filed 12/02/20 Page 3 of 3

 1                                                   ORDER

 2          The Court, having received, read, and considered the parties’ stipulation, and good cause

 3 appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court vacates the

 4 December 7, 2020, change of plea hearing and resets the matter for a change of plea hearing on January

 5 19, 2021, at 9:00 a.m. The Court also specifically finds that based on the facts set forth in the parties’

 6 stipulation, the failure to exclude the time between December 7, 2020, and January 19, 2021, would

 7 deny counsel reasonable time necessary for effective preparation, taking into account the exercise of due

 8 diligence. The Court further finds that the ends of justice served by the continuance outweigh the best

 9 interests of the public and the defendant in a speedy trial. Time from December 7, 2020, to and

10 including January 19, 2021, is excluded from the computation of time within which the trial of this case

11 must commence under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), and

12 Local Code T-4.

13          IT IS SO ORDERED.

14 Dated: December 1, 2020

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      AMENDED STIPULATION AND ORDER                      3
30
